Plaintiff, a resident of the State of Florida, brought this action in the Supreme Court, Westchester County, to recover damages for breach of a contract to *1072purchase real property located in the city of Yonkers. Defendant, a resident of New York County, appeals from an order denying her motion to change the venue to New York County and granting plaintiff’s cross motion to retain the venue in Westchester County, on the ground that the convenience of witnesses will be served and the ends of justice will be promoted thereby. Order, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.